Title: From George Washington to Jonathan Lawrence, Jr., 17 May 1781
From: Washington, George
To: Lawrence, Jonathan, Jr.


                        Sir

                            Head Quarters New Windsor May 17th 1781
                        
                        I have this moment received your Letter of yesterday’s Date.
                        With regard to the proposal made by the Person mentioned in Yours, I cannot say that I place much confidence
                            in the sincerity of it—and yet I think it is not altogether to be neglected.
                        I have no objection to your meeting him with a flag, or his coming to the place you propose—And you are
                                authorized to assure him in my name of perfect indemnification for his past conduct, and entire
                            exemption from further service, if he shall execute the plan in contemplation. But I must recommend, in the most pointed
                            positive terms, that you will use the strictest precaution to prevent deception, or any ill consequences that might ensue
                            from the insidious Arts of an Enemy, watching to take every advantage of us. I am Sir Your Most Obed Servt.
                        
                            P.S. I wish you to obtain & communicate every intelligence of consequence respecting the Enemy.
                                I will request you also to be very particular as to the late embarkation and the number, strength & position
                                of the Corps, still remaining on Long York & Staten Islands.
                        

                    Captn J. Lawrence Commandg. the New York State Levies Rockland